COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00637-CR


ISRAEL MEZA                                                          APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1259657D

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      In a bench trial, Appellant Israel Meza entered an open plea of guilty to the

offense of aggravated robbery with a deadly weapon.             After ordering a

presentence investigation report (PSI) and holding a hearing, the trial court

sentenced Appellant to twenty-five years’ confinement.       Appellant brings two

issues on appeal, challenging the trial court’s order to reimburse the county for


      1
       See Tex. R. App. P. 47.4.
appointed attorney’s fees and the trial court’s order to pay court costs.    We

affirm.

                                  Helms Rule

      The State argues as to both of Appellant’s issues that “Appellant raises

his claims following a non-negotiated guilty plea and, therefore, post-Helms,

waived the right to appeal a claim of error when the judgment of guilt was

rendered independent of and not supported by the error.”           The State is

mistaken. Appellant challenges the sufficiency of the evidence to support a

conclusion that Appellant had sufficient financial resources to pay court costs

and court-appointed attorney’s fees, as well as the sufficiency of the evidence

to prove those costs and fees. Such a sufficiency claim may be raised for the

first time on appeal. See Mayer v. State, 309 S.W.3d 552, 556 (Tex. Crim.

App. 2010).

                                Relevant Facts

      In November 2011, Appellant filed an affidavit of indigency, and the trial

court appointed counsel to represent Appellant. In April 2012, Appellant, who

had been released on bail, filed updated financial information with the court. He

continued to be represented by appointed counsel, but in June 2012, the trial

court determined that Appellant was financially able to reimburse the county for

court-appointed counsel at the rate of $100 per month and ordered him to make

such payments beginning July 1, 2012. The order was open-ended, ordering no




                                       2
specific total amount of attorney’s fees, but it required Appellant to make such

payments until further order of the trial court.

      When Appellant was sentenced on December 14, 2012, the trial court

again found that Appellant was indigent and appointed him counsel on appeal.

In informing Appellant of his right to appointed counsel if he was unable to pay

for counsel, the trial court assured Appellant, “I’ll appoint a lawyer for you on the

appeal at no cost to you. Further, if you cannot afford a copy of the transcript,

one will be provided to you at no cost.” The costs that Appellant was ordered to

pay in the final judgment do not include attorney’s fees.

                 Reimbursement for Court-Appointed Attorney

      In his first issue, Appellant argues that the evidence is insufficient to show

that he had sufficient financial resources to pay the cost of his legal

representation and that there is no evidence of the legal services provided him or

the value of those services that would allow the trial court to determine whether

he could pay that amount. Neither the judgment nor the bill of costs imposes a

requirement that Appellant pay attorney’s fees post-conviction, and neither the

State nor Appellant directs us to any such post-conviction requirement.          We

therefore review this issue solely as a challenge to the trial court’s June 13, 2012

finding that Appellant had financial resources enabling him to offset the costs of

legal services and corresponding order that he pay $100 per month into the

court’s registry for attorney’s fees. Contrary to the State’s contention, this issue

may be raised first on appeal. See Mayer, 309 S.W.3d at 556.


                                           3
      Article 26.05(g) of the Texas Code of Criminal Procedure provides,

      If the court determines that a defendant has financial resources that
      enable him to offset in part or in whole the costs of the legal services
      provided, including any expenses and costs, the court shall order the
      defendant to pay during the pendency of the charges or, if convicted,
      as court costs the amount that it finds the defendant is able to pay.

Tex. Code Crim. Proc. Ann. art. 26.05(g) (West Supp. 2014). After Appellant

was released on bail, he filed a second affidavit of indigency. In the affidavit, he

stated that he was working for his father and therefore had income.              The

expenses that he claimed conflicted with his original affidavit. In the original, he

stated that he was not married, lived with his parents, supported only himself,

and had no expenses. In his second affidavit, he still stated that he lived with his

parents, but he claimed to support his three-year-old son and also claimed as

expenses the cost of gasoline for his girlfriend’s car, diapers, and his girlfriend’s

cell phone. He did not claim his girlfriend as a dependent. The trial court again

found that Appellant qualified for court-appointed counsel but also recognized

that his income would allow him to pay $100 per month toward the cost of his

attorney.

      The supplemental clerk’s record contains an itemized bill of $2,200

submitted by his trial counsel, showing his non-evidentiary appearances,

evidentiary appearances, and out-of-court time. The supplemental clerk’s record

further shows that the trial court authorized the auditor to pay that amount on

December 17, 2012.        Additionally, the supplemental clerk’s record shows

payment by Appellant of a total of $400 in trial attorney fees.


                                         4
      Accordingly, the record supports the finding that Appellant had sufficient

financial resources to pay $100 per month in attorney’s fees while the case was

pending in the trial court and the trial court’s corresponding order that Appellant

pay $100 per month in attorney’s fees. See Mayer, 309 S.W.3d at 557. We

overrule Appellant’s first issue.

                                    Court Costs

      In his second issue, Appellant argues that the trial court erred in ordering

him to pay $284 in court costs because that amount differs from the oral

pronouncement of $274, thus indicating that the court costs ordered are merely a

guess or an estimate, which is improper.       Again, the State’s contention that

Appellant forfeited this issue by raising it for the first time on appeal has been

rejected by the Texas Court of Criminal Appeals. See Johnson v. State, 423
S.W.3d 385, 390 (Tex. Crim. App. 2014). Court costs are not punitive. Weir v.

State, 278 S.W.3d 364, 367 (Tex. Crim. App. 2009). Rather, they are a form of

reimbursement to the State of Texas for the judicial costs incurred in disposing of

the case. Id. at 366. Because court costs are not punitive, they need not be

included in the oral pronouncement of sentence.         Id. at 367.   Further, the

supplemental clerk’s record contains a bill of costs providing that the court costs

are $284 and a computerized “List of Fee Breakdowns” showing the various fees

making up the $284, thus providing a basis in the record for the amount of costs.

See Johnson, 423 S.W.3d at 390. We overrule Appellant’s second issue.




                                        5
                                Conclusion

      Having overruled Appellant’s two issues, we affirm the trial court’s

judgment.


                                             /s/ Anne Gardner
                                             ANNE GARDNER
                                             JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

LIVINGSTON, C.J., concurs without opinion.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 6, 2014




                                     6